PER CURIAM:
Appellants seek a declaratory judgment to the effect that appellees may not, under Washington State law, remove appellants’ outdoor advertising signs from federally subsidized highways without first compensating appellants pursuant to the requirements of §§ 101 and 104 of the Highway Beautification Act of 1965, Pub.Law 89-285, approved October 22, 1965, 79 Stat. 1028, as amended Pub.Law 90-495, approved August 23, 1968, 82 Stat. 815.
The District Court ruled that the issue of mandatory compensation was foreclosed by res judicata, having already been adjudicated by the Washington State courts, Markham Advertising Co. v. State, 73 Wash.Dec.2d 413, 439 P.2d 248 (1968), and the decision of. the Supreme Court of the United States dismissing the appeal from the decision of the Supreme Court of Washington, supra, for want of a substantial federal question. 393 U.S. 316, 89 S.Ct. 553, 21 L.Ed.2d 512 (1969).
We agree.
Judgment affirmed.